


Exhibit 10.2


SECOND AMENDMENT TO GUARANTY


This Second Amendment to Guaranty, dated as of December 17, 2008 (this “Second
Amendment”) is by and between JER Investors Trust Inc., a Maryland corporation
(the “Guarantor”) and J.P. Morgan Securities Inc. (“JPMSI”).


WHEREAS, the parties hereto have entered into that certain Guaranty dated as of
September 12, 2008 (the “Original Guaranty”), which Original Guaranty was
amended pursuant to that certain Amendment to Guaranty dated as of September 26,
2008 by and between Guarantor and JPMSI (the “First Amendment; the Original
Guaranty and the First Amendment, collectively, the “Guaranty”); and


WHEREAS, the parties hereto acknowledge and agree that they wish to further
amend the Guaranty as more particularly set forth herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guarantor and JPMSI hereby agree as follows:


1.           Section 10 of the Guaranty is hereby deleted in its entirety, and
the following is hereby substituted therefor:


“10.        Covenants.  On and as of the date hereof and each Purchase Date and
until the Repurchase Agreement is no longer in force with respect to any
Transaction, the Guarantor covenants that Counterparty and Guarantor will not,
without the prior written consent of JPMSI:


(a)           permit the combined ratio of total indebtedness to Tangible Net
Worth of Guarantor and its consolidated subsidiaries to be greater than
5.00:1.00, it being understood and agreed that for purposes of this Section
10(a), total indebtedness shall not include any indebtedness related to any
trust, common and preferred securities and/or junior subordinated debentures.


(b)           permit the combined Tangible Net Worth of Guarantor to fall below
an amount equal to $75,000,000, provided however, that at any time and for so
long as Guarantor’s combined Tangible Net Worth is less than $100,000,000,
Guarantor shall not pay any dividends to Guarantor’s shareholders except to the
extent necessary for Guarantor to continue to qualify as a real estate
investment trust under the Internal Revenue Code of 1986, as amended.


(c)           permit at any time the sum on a consolidated basis of cash and
cash equivalents held free and clear of any liens or encumbrances by Guarantor
to fall below an amount equal to 10% of total outstanding Senior
Secured Recourse Indebtedness.


(d)           incur any new and/or additional Recourse Indebtedness, it being
understood and agreed that for purposes of this Section 10(d), Recourse
Indebtedness
 

--------------------------------------------------------------------------------


 
shall not include trade payables, any accrued liabilities and/or liabilities
under any interest rate swaps or other interest rate protection agreements.


Guarantor’s compliance with the covenants set forth in this paragraph 10 must be
evidenced by financial statements and by a Covenant Compliance Certificate in
the form of Exhibit I to the Repurchase Agreement furnished together therewith,
as provided by Counterparty to JPMSI pursuant to paragraph 10 of the Repurchase
Agreement, and compliance with all such covenants is subject to continuing
verification by JPMSI.


For purposes of this paragraph 10, the following definitions shall apply:


“Recourse Indebtedness” shall mean total outstanding indebtedness, excluding (i)
any non-recourse financing facilities and (ii) any indebtedness related to any
trust, common and preferred securities and/or junior subordinated debentures.


“Senior Secured Recourse Indebtedness”  shall mean total outstanding secured
indebtedness, ranking senior in priority, excluding (i) any non-recourse
financing facilities and (ii) trade payables, dividends payable, any accrued
liabilities and/or liabilities under any interest rate swaps or other interest
rate protection agreements.


“Tangible Net Worth” shall mean, as of a particular date, the sum of (a) all
amounts which would be included under stockholders’ equity of such person and
its consolidated subsidiaries, if any, on a balance sheet of such person and its
consolidated subsidiaries at such date, determined in accordance with GAAP,
together with any capital contributions committed to such person and its
consolidated subsidiaries, if any, that are available to be called, plus (b) any
indebtedness related to any trust, common and preferred securities and/or junior
subordinated debentures less (c) intangible assets of such person and its
consolidated subsidiaries, if any.”


Except as otherwise set forth herein, the Guaranty shall remain unchanged and in
full force and effect.  From and after the date hereof, any reference to the
Guaranty shall be a reference to the Guaranty as amended hereby.


THIS SECOND AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PRINCIPLES THAT WOULD DESIGNATE THE LAWS OF ANOTHER JURISDICTION.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Second Amendment to be duly
executed and delivered as of the day and year first written above.


J.P. MORGAN SECURITIES INC.
JER INVESTORS TRUST INC.
        By:  /s/ Clark M. Murphy By: /s/ Mark S. Weiss
 
Name:  Clark M. Murphy   Name:  Mark S. Weiss    Title:  Executive Director  
Title:  President   








